Chas. A. Conrad, Esq., judge ad hoc, vice Bogers, .judge, who decided this case in the first instance, recused, delivered the opinion and decree in this case.
Conrad, Judge ad hoc.
Plaintiff sues W.. J. Beirne, J. W. Dein arestjand James A.Vigneaud, alleged to be partners,constituting the firm, of W. J. Beirne & Co., and the firm itself, claiming $704 80, balance due for wages as ‘‘day watchman or utility, man,” from September 1st, 1876, to October 16,1878, 664 days,, *76at the rate of $1 50 per day, and from W. J. Beirne, individually, the further sum of $25, collected for plaintiff’s account.
Defendants answer separately, each by general denial, and by special denial, that he was a member of, or connected with, any such firm.
Upon trial before this Court, the indebtedness of W. J. Beirne, for the $25, alleged to hare been collected by him, was admitted, leaving for our decision only the question of the respective liabilities of defendants for the amount claimed as compensation for plaintiff’s services or wages.
The testimony of Landry, J. P. Dewar and of Demarest, we think, establishes satisfactorily the facts of the employment of plaintiff in the capacity alleged, that he was promised payment at the rate of $1 50 per day, at least from September 1st, 1876, to July 1st, 1878, and at the rate of $1 per day thereafter, until October 16, 1878; and there is no claim that he has been paid more than the sum for which he gives credit.
The petition, the annexed account, and the testimony introduced, show the character of the duties which plaintiff was employed to perform; and the character of this employment, and the contact into which he entered, cannot be changed by showing that he was, on occasions, requested, or volunteered to render services of a higher order, or which usually receive higher compensation.
We think the character of his employment clearly such as are embraced in Arts. 3534 and 3535 Civil Code.
Whether the prescription of claims of workmen, laborers or servants, for their wages, can be interrupted by payments on account, we are not in this case called upon to determine. It is sufficient to say that the payments made to plaintiff in this case did not operate such an interruption. Plaintiff was employed for service by the day, and the amount due to him was not one obligation, but an accumulation or aggregation of obligations maturing from day to day, as each day’s service was rendered, and the indebtedness for the service of each day constituted a separate and distinct obligation, prescribable when *77one year from the date upon which it had been earned had elapsed. The payment, therefore, of any number of such obligations, could not have the effect of interruption of the prescription of others which preceded or followed.
The payments credited upon plaintiffs’ account, therefore, not having been imputed by defendants to any obligations specially, Should be imputed to those which, at the dates upon which they were made, had been longest due. Civil Code, Art. 21CG. And the plea of prescription is maintained against so much of the indebtedness for wages as accrued more than one year prior to service of citation. This prescription was not prevented, interrupted or suspended by the weekly entry of plaintiff’s name, and the amount due to him for the week’s service upon . defendants’ pay roll. Pay rolls are neither in form nor intention evidences of indebtedness from debtor to creditor. They are mere memoranda from one person to another, to guide the latter in the payment of employees, and not accounts of any character, certainly not u accounts acknowledged,” provided for in C. C. Art. 3535.
The testimony introduced shows that J. W. Demarest was only associated with Beirne in the cooperage business after June 3d, 1878, before which time plaintiff’s employment had been changed to the saw-mill, with which Demarest was at no time connected.
The connection between Vigneaud and Beirne, whatever it may have been, finally terminated in February, 1878, more than one year prior to the service of citation upon him.
If, therefore, plaintiff at any time had any claim against Vigneaud, that is also prescribed.
Judgment for plaintiff, and against defendant, W. J. Beime, for the amount due for wages from March 1st, 1878, to June 30th, 1878, at the rate of $1 50 per day, and. from July 1st, 1878, to October 16th, 1878, at the rate of $1 per day, and for the further sum of $25, admitted by said J. W. Beirne to have been received by him for plaintiff’s account, with legal interest *78upon said amounts from judicial demand, until payment and all costs of this suit.
Suit dismissed as to Jas. A. Vigneaud and J. W. Demarest.